661 So. 2d 58 (1995)
STATE of Florida, Appellant,
v.
Stephen FOSTER, Appellee.
No. 93-02481.
District Court of Appeal of Florida, Second District.
May 31, 1995.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michael J. Neimand, Parker D. Thomson, and Carol A. Licko, Asst. Attys. Gen., Tampa, for appellant.
James Marion Moorman, Public Defender, and Deborah K. Brueckheimer, Asst. Public Defender, Bartow, for appellee.
PER CURIAM.
The State of Florida appeals the trial court's order granting appellee's motion to dismiss in which it determined that section 784.048, Florida Statutes (Supp. 1992), the stalking statute, is unconstitutional. The Florida Supreme Court has recently held that the statute is constitutional. Bouters v. State, 659 So. 2d 235 (Fla. 1995). Accordingly, we reverse and remand with directions to reinstate the information.
Reversed and remanded with directions.
DANAHY, A.C.J., and LAZZARA and FULMER, JJ., concur.